Citation Nr: 1814103	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  12-08 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus type II, to include as due to herbicide agent exposure.


REPRESENTATION

Appellant represented by:	John B. Wells, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Yaffe, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1965 to July 1968. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In an August 2015 decision, the Board denied the claim for diabetes mellitus, type II.  The Veteran appealed the decision the United States Court of Appeals for Veterans Claims (Court).  In May 2016, the Court granted a Joint Motion for Remand (JMR), vacating the Board's August 2015 decision and remanding the claim for further consideration.

In December 2016, the Board remanded the case in order to afford the Veteran a Board hearing per his request. 

In September 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is of record and has been reviewed. 


FINDINGS OF FACT

1.  The evidence as to whether the Veteran was directly exposed to herbicide agents during service is in equipoise.

2.  The Veteran is currently diagnosed with diabetes mellitus type II, a disease presumptively associated with herbicide agent exposure.


CONCLUSION OF LAW

The criteria to establish service connection for diabetes mellitus type II are met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for diabetes mellitus, which he asserts is related to his exposure to herbicide agents during active duty service while abroad USS Arlington.  

The Board initially notes that there is evidence of a current disability, as the Veteran's medical evidence reflects a current diagnosis of diabetes mellitus.  See e.g., medical treatment notes beginning in 2003 to present. 

In an effort to confirm exposure to herbicide agents, the RO contacted the Joint Services Records Research Center (JSRRC).  In a May 2009 response, the JSRRC indicated that they have found no records that Navy or Coast Guard ships used, stored, tested, or transported tactical herbicides, and therefore could not verify that the Veteran was in fact exposed.  

In March 2006, he submitted pictures of barrels aboard ship.  He stated that herbicides were loaded on the ship and spilled in transit.  The Board observes that the Veteran's testimony at the August 2017 Board hearing was consistent with his statements previously submitted to VA.  In this regard, he described in detail the type of barrels he observed which were labeled "chemical," and had an orange ring around them.  He further stated that when the barrels leaked on the floor "they smelled like a weed killer of some type."  His statements were supported by various "buddy statements" of other service-members, to include one who was a farmer and familiar with the smell of defoliants.  Notably, the service-members also described a few instances where the barrels leaked and noted that the chemical had distinct odor.  They further stated that water was not enough to wash it off the deck, so they had to use a detergent of some sort.  Lastly, they reported that the rags and towels used for cleaning were washed together with all of their clothes and other laundry and were not handled in any special manner.  

The Veteran's representative, who is a retired Navy commander, indicated that based on his first-hand knowledge of the way naval records were handled, the only paper documentation of such transportation (of barrels containing herbicide agents) would have been via a DD-1149 form, and these documents are openly required to be retained for two years, after which they would be automatically destroyed.  The representative further noted that if not done so previously, these forms would have been destroyed when the ship was decommissioned in 1969.  Furthermore, with regards to the type of barrels the Veteran described, the representative noted "LS air haze, chemical site, lessons of two, three, four, and five, T and dioxin," which confirmed that the Veteran's description of the barrels is in fact a description of Agent Orange barrels.  See Brief in support of claim p. 21; see also hearing transcript p. 10. 

On the question of herbicide agent exposure in service, while JSRRC were unable to verify the Veteran's exposure, the response did not conclude that there was evidence that he was not exposed to herbicide agents.  

The Board finds the Veteran's lay assertions regarding what he observed during service is considered competent evidence.  Moreover, his August 2017 hearing testimony was consistent with his statements previously submitted to VA throughout the pendency of this appeal.  See Layno v. Brown, 6 Vet. App. 465 (1994) (indicating that lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, capable of lay observation.  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Caluza v. Brown, 7 Vet. App. 498, 511.  The Board also finds the Veteran's lay reports in this regard to be credible.  

Therefore, under the particular circumstances of this case, the Board determines that the evidence as to whether the Veteran was directly exposed to herbicides is at least in equipoise.  This determination is limited to this specific Veteran, based on the facts presented.  Although the handling of barrels purported to contain herbicide agents alone is not sufficient to establish exposure, the lay evidence regarding the clean-up of leaked chemicals, along with the remaining evidence, puts the evidence in equipoise.

Notably, diabetes mellitus is among those diseases associated with herbicide agents exposure under 38 C.F.R. § 3.309(e).  38 C.F.R. § 3.307(a)(6).  As such, in cases where exposure to herbicide agents is conceded, service connection will be presumed.   

As the Board has concluded that the Veteran was more likely than not exposed to herbicide agents during service and his medical records show a current diagnosis of a disease presumptively associated with herbicide agent exposure, namely diabetes mellitus, entitlement to service connection for diabetes mellitus is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for diabetes mellitus type II is granted. 



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


